190 S.W.3d 536 (2006)
STATE of Missouri, Respondent,
v.
Aaron STEWARD, Appellant.
No. ED 86228.
Missouri Court of Appeals, Eastern District, Division Three.
April 25, 2006.
Jessica Hathaway, St. Louis, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Aaron Steward appeals from the judgment of the trial court sentencing him to a total of twenty years' imprisonment entered upon his convictions of two counts of robbery in the first degree, two counts of armed criminal action, and one count of endangering the welfare of a child. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).